Case 2:19-cr-00036-JAW Document 101 Filed 06/22/20 Page 1 of 2             PageID #: 646



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:19-cr-00036-JAW-2
                                         )
MINNOLTA CHHAY                           )

                                        ORDER

      On February 4, 2020, the Court sentenced Minnolta Chhay to twenty-four

months of imprisonment followed by three years of supervised release and no fine for

possession of cocaine with the intent to distribute, a violation of 21 U.S.C. § 841(a)(1).

J. (ECF No. 94). On June 11, 2020, Ms. Chhay filed a pro se motion for compassionate

release and motion for immediate release to home confinement.                   Mot. for

Compassionate Release, 18 U.S.C. § 3582(c)(1)(A); Mot. for Immediate Release to

Home Confinement (ECF No. 98) (Def.’s Mot.). In accordance with General Order

2020-6, the Court reviewed the motions as well as additional information provided by

the Probation Office. Compassionate Release Req. Inmate Data (ECF No. 100).

      Based on the Court’s review, there is no evidence on this record that Ms. Chhay

has satisfied the mandatory requirement that she exhaust her administrative

remedies as required by 18 U.S.C. § 3582(c)(1)(A). See United States v. Lugo, No.

2:19-cr-00056-JAW, 2020 U.S. Dist. LEXIS 63673, at *6-12 (D. Me. Apr. 10, 2020).

With her motions, Ms. Chhay submitted an amendment to her motion stating that

she had applied to the Warden for compassionate release; however, she left blank the

date of the application. Def.’s Mot., Attach. 3, Amendment to Compassionate Release;

Mot. for Immediate Release to Home Confinement at 1. The date of her amendment
Case 2:19-cr-00036-JAW Document 101 Filed 06/22/20 Page 2 of 2         PageID #: 647



is June 5, 2020, and, assuming this is the date of her application, thirty days have

not yet lapsed from the Warden’s receipt of her request. Although Ms. Chhay asked

the Court to waive the exhaustion requirement in her case, the Court has not

concluded that the exhaustion requirement is waivable and, if it is, Ms. Chhay has

presented no justification for waiving the mandatory statutory exhaustion

requirement in her case.

      Furthermore, if the Court were to retain her motion on the docket while the

exhaustion requirement is satisfied, there is a significant risk that the Court would

be required to dismiss the motion once Ms. Chhay fulfilled the exhaustion

requirement. See McNeil v. United States, 508 U.S. 106 (1993); United States v. Alam,

No. 20-1298, 2020 U.S. App. LEXIS 17321 (6th Cir. June 2, 2020); United States v.

Cain, No. 1:16-cr-00103-JAW-1, 2020 U.S. Dist. LEXIS 100807, at *5-8 (D. Me. Jun.

9, 2020).

      The Court therefore DISMISSES without prejudice Minnolta Chhay’s Motion

for Compassionate Release, 18 U.S.C. § 3582(c)(1)(A) and Motion for Immediate

Release to Home Confinement (ECF No. 98) to allow her to refile, if she chooses to do

so, once she has satisfied the thirty-day exhaustion requirement.

      SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE


Dated this 22nd day of June, 2020




                                         2
